Title: From Alexander Hamilton to William Bingham, 10 April 1793
From: Hamilton, Alexander
To: Bingham, William


Treasury DepartmentApril 10th. 1793
Gentlemen
The computed probable exigencies of the Treasury were my guide in asking of the Bank an accommodation to the extent of the sum applied for. Nor would any less sum leave me at perfect security against the possibility of embarrassment.
In this state of the business I shall hope that the Bank will endeavour to go the full length of my request. The Directors know my invariable attention to the due convenience of the Institution—and that in availing myself of the resource they may put within my power, I shall be careful to avoid as much as possible any obstruction to their necessary operations.
If in the progress of things, a less sum shall appear to be sufficient, I shall be glad to abrige my call, so as to accommodate to the views of the Directors.
With consideration & esteem   I have the honor to be   Gentlemen   Your Obedient servant
Alexander Hamilton
William Bingham EsqrChairman
 